UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7789


LIONELL ELIJAH EPHRAIM, a/k/a Lionel E. Williams,

                Petitioner - Appellant,

          v.

KAREN F. HOGSTEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:12-cv-04701)


Submitted:   April 19, 2016                  Decided:   April 28, 2016


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lionell Elijah Ephraim, Appellant Pro Se. Stephen Michael Horn,
Assistant United States Attorney, Meredith George Thomas, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lionell Elijah Ephraim appeals the district court’s order

and     judgment    adopting     the     magistrate        judge’s       report   and

recommendation and denying his 28 U.S.C. § 2241 (2012) petition.

We    have    reviewed    the   record   and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.       Ephraim v. Hogsten, No. 1:12-cv-04701 (S.D. W. Va. Oct.

27, 2015).       We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented      in     the   materials

before    this    court   and   argument     would   not    aid    the     decisional

process.

                                                                             AFFIRMED




                                         2